Citation Nr: 0311518	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-06 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee meniscectomy.  

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux with hiatal hernia.

3.  Entitlement to a rating in excess of 10 percent for 
cervical disc disability.  

4.  Entitlement to a rating in excess of 10 percent 
for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had verified active military 
service from September 1978 to January 1997.  This case comes 
to the Board of Veterans' Appeals (Board) from an October 
1997 and March 1998 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which granted service connection and assigned 
initial ratings for the disabilities at issue.  The veteran 
now resides in Virginia, and his claims file is in the 
jurisdiction of the Roanoke RO.  In April 2001, a hearing was 
held at the RO before the undersigned.  In August 2001 the 
case was remanded by the Board for additional development of 
the evidence.


FINDINGS OF FACT

1.  Throughout the appellate period the veteran's service-
connected residuals of a right knee meniscectomy have 
resulted in disability no greater than subjective complaints 
of pain, inflammation and instability; recurrent subluxation 
or lateral instability, dislocated semilunar cartilage, or 
limitation of flexion or extension of the right knee (other 
than to a slight degree due to pain) are not shown.  

2.  Throughout the appellate period the veteran's service-
connected gastroesophageal reflux with hiatal hernia has been 
manifested by subjective complaints of burning and pain 
sensations with regurgitation; anemia, dysphagia, 
regurgitation, hematemesis, melena or arm or shoulder pain 
secondary to the veteran's hernia are not clinically shown.

3.  Throughout the appellate period the veteran's service-
connected cervical disc disease has been manifested by 
moderate limitation of motion; severe limitation of motion or 
ankylosis, more than moderate cervical disc syndrome, 
compensable neurological symptoms or incapacitating episodes 
totaling at least four weeks in the past year are not shown.  

4.  Throughout the appellate period the veteran's service-
connected low back strain has been manifested by subjective 
complaints of difficulty standing and sitting, and clinical 
findings consistent with slight limitation of motion; neither 
moderate limitation of lumbar motion nor lumbosacral strain 
with muscle spasm is shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected right knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5257, 5258, 5259, 5260, 5261 (2002).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected gastroesophageal reflux with 
hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Code 7346 (2002).

3.  A 20 percent rating is warranted for the veteran's 
service-connected cervical spine disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5287, 
5290, 5293 (2002) and Code 5293 (effective September 23, 
2002).

4.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5292, 5295 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met.  

Well-groundedness is not at issue.  By October 1997 rating 
decision and November 2002 supplemental statement of the case 
(SSOC) the veteran was notified why 10 percent evaluations 
were assigned for the disabilities at issue.  The SSOC cited 
the applicable criteria concerning the evaluation of each 
issue on appeal.  The SSOC also cited the statutory 
provisions codifying the VCAA, and informed the veteran of 
regulatory changes in the criteria for rating intervertebral 
disc syndrome, which became effective September 23, 2002.  By 
letter in August 2001 the RO outlined generally the veteran's 
and VA's respective responsibilities in evidentiary 
development, satisfying the notice requirements set out by 
United States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also informed the veteran of the VCAA in August 2001.  He did 
not indicate, either after the August 2001 RO letter or after 
the November 2002 SSOC, that he had any further evidence or 
argument to present. 

The RO has obtained the veteran's service treatment records 
as well as private medical records.  He has not mentioned any 
outstanding records that might support his claims or affect 
their outcome.  There is no indication that the evidentiary 
record is incomplete.  No further notice or assistance to the 
veteran in the development of evidence is required.  

Factual Background

Residuals of a Right Knee Meniscectomy

The veteran states that his right knee disorder is 
occasionally manifested by inflammation, but that this is 
episodic and easily treated with Motrin.  See November 2001 
VA fee-basis examination report.

The 10 percent rating assigned in October 1997 was made 
retroactive to the day following the veteran's discharge from 
service, and encompasses the entire appeal period.

On June 1997 VA general medical examination chronic right 
knee pain, status post meniscectomy, with narrowed 
femorotibial joint space (shown by X-ray) was diagnosed.  

On September 1999 VA fee-basis examination the veteran noted 
that he occasionally used a cane due to right knee pain.  His 
right knee was not examined.  

In April 2001 the veteran testified before the undersigned 
that his right knee would collapse, followed by excruciating 
pain, if he participated in activities such as running, 
walking or exercising.  He added that he wore a brace only 
when engaging in such activities.  He took Motrin and 
Naprosyn, prescribed by a civilian physician, and had not 
received VA treatment since his service separation.  

On November 2001 VA fee-basis examination a history of two 
prior right knee arthroscopic procedures was reported by the 
veteran.  Examination of the right knee revealed.  There was 
no sign of heat, redness, swelling, effusion, drainage or 
abnormal motion.  There was normal stability, and there was 
no weakness.  Range of motion studies showed extension from 0 
to 140 degrees and flexion to 140 degrees.  There was pain on 
extremes of flexion testing, and some pain on the extremes of 
extension.  The veteran informed the examiner that pain was 
the worst symptom stemming from his right knee disorder.  X-
rays were interpreted as normal.  Residuals of right knee 
meniscectomy was diagnosed.  The examiner noted that the 
veteran did not have subluxation or instability of the right 
knee, and added that the veteran strictly had pain as a 
result of the postoperative meniscectomy course.  The 
examiner stated that the right knee could not be tested for 
weakened movement, excess fatigueability or incoordination in 
a static state (in the office).  The examiner added that the 
question of whether or not right knee pain could limit 
functional ability was subjective in nature.  

Gastroesophageal Reflux with Hiatal Hernia

The veteran argues that symptoms associated wit his 
gastroesophageal reflux with hiatal hernia constitute 
"considerable impairment of health."  See March 2001 VA 
Form 1-646.

The 10 percent rating assigned in March 1998 was made 
retroactive to the day following the veteran's discharge from 
service, and encompasses the entire appeal period.

On private endoscopic examination in December 1997 
gastroesophageal reflux disease and hiatal hernia were 
diagnosed.  

On September 1999 VA fee-basis examination the veteran 
reported that his reflux symptoms had been relatively 
quiescent with sour regurgitation and retrosternal burning 
(once or twice a week) only with spicy foods.  
Gastroesophageal reflux disease, currently with minimal 
symptoms and well controlled with conservative treatment was 
diagnosed.  Dysphagia, complaints of early satiety or 
evidence of GI [gastrointestinal] bleeding was shown on 
examination.  Constipation and abdominal bloating were also 
noted.  

In April 2001 the veteran testified that he took Pepcid to 
treat his gastrointestinal disorder and that he was also 
trying to control his diet.  He added that he had burning and 
pain sensations which awakened him at night, causing him to 
have to sit in a chair.  He mentioned that stomach materials 
regurgitated at times causing him to vomit.  He also 
mentioned that he had not been treated in the VA medical 
system.  

On VA fee-basis examination in December 2001 the veteran 
reported a history of approximately 10 years of reflux.  He 
did not experience nocturnal awakening, dysphagia, 
hoarseness, cough or hematemesis.  He reported that vitamins 
helped with chronic constipation.  There was no regurgitation 
of food.  The veteran mentioned that he took Rolaids on an 
infrequent basis, as needed.  Esophageal reflux with history 
of hiatal hernia not independently confirmed was diagnosed.  
The examiner noted that the veteran's symptoms were mild and 
required only intermittent treatment and compliance with 
anti-reflux diet.  It was also mentioned that the veteran had 
no significant prognostic factors such as nocturnal awakening 
or satiety.  There was no evidence of malnutrition or vitamin 
deficiency.  In an addendum, the examiner noted that, based 
upon September 2001 blood test results, the veteran did not 
have anemia.  The examiner reported that while the veteran 
was positive for pyrosis, he did not have dysphagia, 
regurgitation, hematenmesis or melena (except distant) or arm 
or shoulder pain.  

Cervical Disc Disease

The veteran argues that he has neck pain and experiences 
difficulty in trying to position his head and neck in a 
painless position.  See November 2001 VA fee-basis 
examination report.

The 10 percent rating assigned in October 1997 was made 
retroactive to the day following the veteran's discharge from 
service, and encompasses the entire appeal period.

On June 1997 VA general medical examination, degenerative 
disc disease of the cervical spine via X-ray evidence was 
diagnosed.  

On September 1999 VA fee-basis examination the veteran 
complained of constant neck stiffness, aching and discomfort 
and some radiation into his shoulders.  He also complained of 
weakness of both upper extremities, lack of endurance and 
fatigability.  He also stated that he was unable to hold full 
time employment due to his neck pain and stiffness.  Cervical 
range of motion testing revealed flexion from 0 to 35 
degrees, extension from 0 to 40 degrees (with pain), 
bilateral lateral flexion to 40 degrees, and bilateral 
rotation to 80 degrees.  Normal range of motion was noted to 
be 0 to 65 degrees for flexion, 0 to 50 degrees for 
extension, 0 to 40 degrees for lateral flexion, and 0 to 80 
degrees for rotation.  Passive range of motion was 
approximately five degrees greater than active range of 
motion in all planes.  No additional limitation of motion or 
spinal function because of pain, fatigue, weakness or lack of 
endurance following repetitive use or flare ups was observed.  
There was no spasm; and muscle testing was normal.  No 
neurologic abnormalities were present.  Tenderness of neck 
musculature and upper trapezius musculature was noted.  
Chronic cervical sprain/strain was diagnosed.  

In April 2001 the veteran testified before the undersigned 
that he did exercises on his own for treatment of his neck 
disorder.  He mentioned that he had not been treated in the 
VA medical system.  He complained of limited range of neck 
motion.  

On VA fee-basis examination in November 2001, the veteran 
reported that he treated his neck disorder with Motrin, and 
that he was tolerating his neck condition.  Examination 
revealed pain on extremes of the veteran's available range of 
motion.  Neither spasm nor weakness was observed.  There was 
tenderness in the trapezius muscles on the right, and worse 
on the left.  Range of motion studies revealed flexion 30 
degrees, with pain; extension 45 degrees, with pain; 
bilateral lateral extension, 40 degrees; right rotation, 45 
degrees and left rotation 80 degrees.  The examiner mentioned 
that the veteran did not exhibit any fatigue or weakness or 
incoordination.  X-rays showed degenerative joint disease 
(DJD) of the cervical spine.  DJD of cervical 3 and 4 spaces 
was diagnosed.  The examiner added that the question of 
whether or not the veteran's cervical disorder could limit 
functional ability was subjective in nature.  The examiner 
opined that the veteran's neck disorder made it difficult for 
him to work, and that pain caused by his neck disorder 
limited his activity of daily living.  

Low Back Strain

The veteran complains of right side low back pain and 
difficulty standing or sitting for any period of time.  See 
November 2001 VA fee-basis examination report.

The 10 percent rating assigned in October 1997 was made 
retroactive to the day following the veteran's discharge from 
service, and encompasses the entire appeal period.

On June 1997 VA general medical examination chronic low back 
muscular pain was diagnosed.  

On September 1999 VA fee-basis examination the veteran 
indicated that he occasionally used a cane for low back 
support.  His low back disorder was noted to be less 
problematic than his other orthopedic problems (right knee 
and cervical spine).  Lumbar range of motion testing revealed 
flexion to 75 degrees, extension to 20 degrees, bilateral 
lateral [flexion] to 30 degrees, and bilateral rotation to 25 
degrees.  Normal range of motion was noted to be 0 to 95 
degrees for flexion, 0 to 35 degrees for extension, 0 to 40 
degrees for lateral flexion, and 0 to 35 degrees for 
rotation.  Passive range of motion difficult to accomplish 
because of the veteran's size.  The examiner did note, 
however, that passive lumbar range of motion was essentially 
identical to active lumbar range of motion.  There was no 
additional limitation of motion or spinal function because of 
pain, fatigue, weakness or lack of endurance following 
repetitive use or on flare ups.  There was no spasm, and 
muscle testing was normal.  No neurologic abnormalities were 
present.  Tenderness, described as subjective, of low back 
musculature was noted.  Chronic lumbosacral sprain was 
diagnosed.  

In April 2001 the veteran testified before the undersigned 
that he did exercises for treatment of his low back on his 
own.  He mentioned that he could not sit for long periods of 
time, and that when his back problems were exacerbated, he 
had spasm and stiffness.  

On VA fee-basis examination in November 2001 the veteran 
claimed limitation standing for a period in excess of thirty 
minutes due to lumbar pain.  He claimed limited walking 
ability.  Examination showed pain on extremes of available 
lumbar range of motion.  Tenderness to palpation at the right 
sacroiliac joint was documented.  Bilateral straight leg 
raising testing was negative.  Range of motion findings 
regarding the lower back demonstrated flexion to 90 degrees 
with pain, extension to 15 degrees with pain, bilateral 
lateral rotation to 40 degrees with pain, and bilateral 
lateral rotation to 35 degrees.  Sensory and reflexes were 
within normal limits.  X-rays showed some minor DJD of the 
lumbar spine.  Low back strain and sacroiliac joint 
subluxation and tenderness to the right lower lumbar area 
were diagnosed.  The examiner stated that he could not offer 
an opinion as to whether the veteran's low back disorder 
exhibited weakened movement, excess fatigueability or 
incoordination without speculating.  The examiner added that 
the question of whether or not the veteran's lumbar spine 
disorder could limit functional ability was subjective in 
nature.  The examiner added that the lumbar sprain/strain 
could be treated with appropriate therapy to reduce the 
sacroiliac joint subluxation of the right side.  

Criteria and Analysis

Evaluations of service-connected disabilities are based on 
the average impairment of earning capacity they produce, as 
determined by comparing symptoms found with the appropriate 
rating criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
entire history of the veteran's disability is considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered in light of the 
clinical evidence of record.

Where, as here, the appeal is from the initial rating 
assigned for a disability following the award of service 
connection for such disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Right Knee Meniscectomy Residuals

The veteran's service-connected right knee disability is 
currently rated under Code 5259.  Code 5259, for symptomatic 
removal of semilunar cartilage, provides a maximum rating of 
10 percent.  Diagnostic Codes 5257, 5258, 5260, and 5261 
allow ratings in excess of 10 percent.  Code 5257 provides 
for the evaluation of other impairment of the knee, recurrent 
subluxation or lateral instability.  When the disability is 
moderate, a 20 percent rating is assigned.  When the 
disability is severe, a 30 percent rating is assigned.  Under 
Code 5258, when there is dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent rating is assignable.  Limitation of 
flexion of either leg to 30 degrees warrants a 20 percent 
rating under Code 5260, and when flexion is limited to 15 
degrees a 30 percent rating is assigned.  Under Code 5261, 
limitation of extension to 15 degrees warrants a 20 percent 
rating, limitation of extension to 20 degrees warrants a 30 
percent rating, limitation of extension to 30 degrees 
warrants a 40 percent rating, and limitation of extension to 
45 degrees warrants a 50 percent rating.

The Board finds that the criteria for a rating in excess of 
10 percent for the veteran's service-connected right knee 
disability are not met under any of the alternative criteria.  
The veteran right knee is not shown to be affected by 
symptoms such as recurrent subluxation or lateral instability 
(Code 5257).  Dislocated semilunar cartilage has not been 
diagnosed.  (Code 5258).  Normal right knee motion was found 
on November 2001 VA fee-basis examination (Codes 5260 and 
5261).  

As subluxation/instability plus arthritis with limitation of 
motion is not shown separate ratings for instability and 
limitation of motion are not indicated.  The Board is 
required to take pain symptoms and weakness into account in 
ratings evaluations.  38 C.F.R. §§ 4.40, 4.45(f); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  While pain 
on right knee range of motion testing has been reported, the 
evidence does not show that a higher rating based on 
functional loss due to pain is supported by adequate 
pathology, or by objective findings on examination, i.e., 
findings of further function limitation due to pain 
sufficient to satisfy the criteria for the next higher, 20 
percent, rating simply have not been reported. 

The 10 percent rating currently assigned reflects the maximum 
impairment shown at any point during the entire appeal 
period.  Hence, staged ratings or a rating in excess of 10 
percent at any point in the appeal period are not warranted.

Gastroesophageal Reflux with Hiatal Hernia

The veteran's service-connected gastrointestinal disability 
is rated under Code 7346.  When there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, a 30 
percent rating is for application.  A maximum 60 percent 
rating is assigned for hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

The Board finds that the criteria for a rating in excess of 
10 percent for the veteran's service-connected 
gastrointestinal disorder are not met under the applicable 
criteria.  While pyrosis was reported on December 2001 VA 
fee-basis examination, clinical findings consistent with 
persistently recurrent epigastric distress with dysphagia and 
regurgitation, accompanied by substernal or arm or shoulder 
pain are not shown.  

The 10 percent rating currently assigned reflects the maximum 
level of impairment shown at any point in appeal period.  
Hence, staged ratings or a rating in excess of 10 percent at 
any point in the appeal period are not warranted.

Cervical Disc Disease

The veteran's service-connected cervical spine disability is 
currently rated under Code 5293 (intervertebral disc 
syndrome).  The criteria for rating intervertebral disc 
syndrome were revised effective September 23, 2002.  Where 
the law and regulations change while a case is pending, the 
version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Since the veteran's appeal was pending 
at the time of the regulatory revision, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and (effective from September 23, 2002) the new criteria.  
See VAOPGCPREC 3-00.  The veteran was advised of the rating 
criteria changes.  See November 2002 SSOC.  The criteria 
under Code 5293 in effect before September 23, 2002, provided 
a 20 percent rating when intervertebral disc syndrome is 
moderate, with recurring attacks of pain.  When severe, with 
recurring attacks and intermittent relief a 40 percent rating 
was warranted.  Pronounced disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warranted a 60 percent rating.

Under the Code 5293 criteria in effect from September 23, 
2002, the rating is determined based either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate ratings for 
orthopedic and neurologic manifestations, whichever method 
results in the higher evaluation.  Under the "new" Code 
5293, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  These "new" criteria 
provide a 20 percent rating when intervertebral disc syndrome 
is characterized by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

Alternatively, under Code 5287, favorable ankylosis of the 
cervical spine warrants a 30 percent rating.  38 C.F.R. § 
4.71a.  Under Code 5290, moderate limitation of motion of the 
cervical spine warrants a 20 percent rating.  30 percent 
requires severe limitation of motion.  Id.  [The Board notes 
that the rating criteria for Codes 5287 and 5290 have not 
changed during the instant appeal period].

The Board finds that the limitation of motion shown on 
September 1999 and November 2001 examinations (specifically 
limitation of flexion on both examinations and right rotation 
on the second) reasonably reflects moderate limitation of 
motion, warranting a 20 percent rating under Code 5290.  The 
time span between the two examinations is such that the 
limitation of motion may reasonably be considered as 
reflecting the degree of impairment throughout the appellate 
period.  Consequently, staged ratings are not indicated.  

The analysis proceeds to consideration of whether a rating in 
excess of 20 percent is warranted.  Ankylosis or severe 
limitation of motion is not shown.  Consequently, a rating in 
excess of twenty percent is not warranted under Codes 5287 or 
5290.  Likewise, more than moderate disc disease, 
neurological symptoms warranting separate rating, or 
incapacitating episodes are not shown, contraindicating a 
rating in excess of 20 percent under either the old or the 
new criteria for rating disc disease. 

Low Back Strain

The veteran's service-connected low back disability is 
currently rated under Code 5295.  A 20 percent rating is 
warranted under this Code for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 
maximum 40 percent rating requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.  

Under Code 5292, moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating, and severe limitation of 
lumbar motion warrants a 40 percent rating.  38 C.F.R. § 
4.71a.

The Board finds that the criteria for a rating in excess of 
10 percent for low back strain are not met under any 
alternate, current or previous criteria.  On examination in 
November 2001, the lumbar spine clearly was not ankylosed 
(Code 5289).  Also, while extension range of motion testing 
in November 2001 was reported to be to 15 degrees, which, the 
Board concedes may be interpreted as constituting 
"moderate" disability, all other ranges of motion (flexion, 
lateral flexion and rotation) reflected either slight 
limitation or normal motion.  See Code 5292.  Therefore, a 
rating in excess of 10 percent based on limitation of motion 
is not warranted.  

On November 2001 examination, there was no spasm or weakness.  
Hence, a rating in excess of 10 percent under Code 5295 is 
not warranted.  Clinical evidence of moderate disc disease 
(Code 5293) is not shown.  There was no muscle spasm on VA 
fee-basis examination in November 2001, and the examiner 
noted that sensory and reflexes were within normal limits.  
Hence, a rating in excess of 10 percent under the "old" 
Code 5293 criteria is not for application.  Likewise, the 
evidence does not show incapacitating episodes due to lumbar 
disc disease; bed rest has not been prescribed by a 
physician.  And neurological symptoms warranting a separate 
compensable rating are not shown.  Therefore, a rating higher 
than 10 percent under Code 5293, in effect from September 23, 
2002, is not warranted.  

As noted above, the Board is required to take pain symptoms 
and weakness into account in ratings evaluations.  While the 
veteran's lumbar spine disorder has been reported to be 
productive of pain and slight limitation of motion, the 
evidence does not show that a higher rating based on 
functional loss due to pain is supported by adequate 
pathology, or by objective findings on examination, i.e., 
findings of further function limitation due to pain 
sufficient to satisfy the criteria for the next higher, 20 
percent, rating simply have not been reported. 

The 10 percent rating currently assigned reflects the maximum 
impairment shown at any point in time during the entire 
appeal period.  Hence, staged ratings are not warranted.


ORDER

A rating in excess of 10 percent for residuals of a right 
knee meniscectomy is denied.  

A rating in excess of 10 percent for gastroesophageal reflux 
with hiatal hernia is denied.  

A 20 percent rating for cervical spine disability is granted, 
subject to the regulations governing payment of monetary 
awards.  

A rating in excess of 10 percent for low back disability is 
denied.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

